Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 24, 2019

                                          No. 04-19-00396-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On June 13, 2019, relator filed a “Request for Extension of Time to File Petition for Writ
of Mandamus.” On June 17, 2019, this court ordered relator to file a petition no later than July 8,
2019. Relator has not filed a petition; therefore, we DISMISS this original proceeding for want of
prosecution.

        It is so ORDERED on July 24, 2019.


                                                                   _____________________________
                                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue Ex Parte, pending in the 198th
Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.